Citation Nr: 1435747	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for residuals of frostbite to the hands and feet. 

3. Entitlement to service connection for Reynaud's syndrome. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a notice of disagreement (NOD) with this determination in May 2009, and timely perfected his appeal in January 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in August 2010.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board remanded the Veteran's claims for additional development in May 2011.  The case is once again before the Board.  As discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary. 

In May 2011, the Board also observed that the issue of entitlement to service connection for tinnitus had been raised by the evidence of record, but had not been adjudicated by the AOJ.  As this issue has still not been adjudicated, the Board again refers it to the AOJ for appropriate action.

The Board notes that additional evidence was associated with the electronic claims file following the December 2012 supplemental statement of the case.  The AOJ has not considered this evidence in connection with the issues on appeal, and the Veteran has not signed a waiver of initial AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  However, inasmuch as the additional evidence is cumulative of evidence already of record, the Veteran is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was did manifest during service or within one year of separation.  The hearing loss disability is unrelated to service.

2.  Reynaud's syndrome and frostbite residuals of the hands and feet did not manifest during service and are not attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Residuals of frostbite to the hands and feet were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Reynaud's syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the present case, VA issued a VCAA notice letter to the Veteran in May 2008, prior to the initial adjudication of his claims.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.
With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, the Veteran's lay statements, the August 2010 hearing transcript, and VA examination reports.  The Board has also reviewed all of the Veteran's electronic evidence.

As alluded to in the Introduction, this case was remanded by the Board in May 2011 to obtain the Veteran's VA and private treatment records and to schedule him for VA examinations.  While the Veteran's VA treatment records were obtained and associated with his claims file, the Veteran did not submit, or authorize VA to obtain, his private treatment records.  The record also reflects that the Veteran was afforded two VA examinations in September 2012 and separate medical opinion addendum were obtained in November 2012 and December 2012.  

Accordingly, the record reflects that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  The Veteran and his representative have not contended otherwise.

Upon review, the November 2012 and December 2012 VA medical opinions reflect that the VA examiners reviewed the Veteran's past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the December 2012 VA examiner stated that the Veteran's 1974 U.S. Army Reserve retention examination audiometric testing was "within normal limits" when the examination actually demonstrates right ear hearing impairment as defined by Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.)  Upon review, however, it is clear that the examiner was aware of the difference between a hearing impairment as defined by Hensley and hearing loss as defined by 38 C.F.R. § 3.385 because language elsewhere in the opinion explains this distinction.  Hensley, supra.  As such, his statement that the Veteran's hearing was "within normal limits" is read to mean that the Veteran did not have a hearing loss disability as defined by 3.385.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports "must be read as a whole" in determinations of adequacy.)

Accordingly, the reports of the November and December 2012 VA opinions are adequate for adjudication purposes.  38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not argued otherwise.

The record reflects that at the August 2010 hearing the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

III.  Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  Specifically, he contends that his exposure to loud noise from gunfire, claymore mines, M-16s, shoulder-fired weapons, and grenades, resulted in bilateral hearing loss.  See, e.g., the May 2009 NOD.

Since the Veteran's DD 214 reports that his military occupational specialty was a light weapons infantryman, that he qualified as a marksman with the M-14 rifle and as an expert marksman with the M-16 rifle, the Board finds that his contentions regarding in-service acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated. 

The earliest post-service evidence of any hearing loss disability following the Veteran's separation from service comes from an August 2008 VA examination report.  

While the Veteran testified during the August 2010 hearing that he began experiencing bilateral hearing loss while on active duty, the Board notes he denied experiencing hearing loss and ear trouble in a self-report of medical history completed at the time of his separation from service. 

The Veteran has not submitted or identified any records describing any complaints or treatment for hearing loss between his separation and the date he filed his claim. Nor has VA received any statements from the Veteran's friends and/or family describing continuous hearing difficulty.  In this capacity the Board notes that while the Veteran's spouse testified that he had difficulty hearing, she did not indicate when his hearing problems began.  Board Hearing Transcript, page 6.

The Board also finds it significant that, while the Veteran filed a claim for VA benefits in February 2003, he did not mention hearing loss problems.  If he had been experiencing a bilateral hearing disability since 1970, as he currently contends, it would appear only logical that he would claim such disability at that time.

Here, the record reflects that the Veteran denied hearing loss at the time of his separation from service and the first documented complaint of hearing difficulty was made more than thirty-five years after he separated from military service.  See Maxson, v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  While cognizant that the 1974 retention examination showed right ear hearing impairment, the Veteran denied hearing loss in a self-report of medical history completed at that time and a hearing loss disability as defined by 38 C.F.R. § 3.385 was not identified.
The Veteran is competent to report when he first experienced hearing problems because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in light of the conflicting evidence contained in the claims file, the Board finds that contemporaneous service treatment records have greater probative value than statements made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

While the record reflects that the Veteran has been diagnosed with a hearing loss disability as defined by 38 C.F.R. § 3.385, hearing loss was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed bilateral hearing loss and his in-service injury. 

The Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss in August 2008.  While the examiner opined that the Veteran's hearing loss was not caused by or a result of his in-service noise exposure, in May 2011, the Board found that this opinion was inadequate for adjudication purposes and remanded the Veteran's claim for additional development. 

Following the Board's remand, the Veteran was afforded an additional VA examination in September 2012.  While the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, she stated that the Veteran's claims file was not available for review and, as a result, she could not provide an opinion without resorting to speculation. 

In a December 2012 medical opinion, a separate VA examiner reviewed the Veteran's claims file and noted that while the Veteran's complaints of in-service noise exposure are credible, his hearing was "within normal limits" four years after his separation from service.  It was also noted that his current hearing loss disability is consistent with presbycusis.  (Presbycusis is defined as "progressive, bilaterally symmetric perceptive hearing loss occurring with age." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003).)  As a result, the examiner concluded that the Veteran's hearing loss was less likely than not (less than 50 percent probability) incurred in or aggravated by his active duty service.

While the Board has considered the Veteran's argument that his bilateral hearing loss is the result of his in-service noise exposure, he has provided no rationale in support of his claim.  Further, based on the inconsistent statements described above, the Board affords greater weight of probative value and credibility to the VA examiner's opinion. 

Upon review, the Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claims for service connection for a hearing loss disability must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

IV. Frostbite Residuals and Reynaud's Syndrome

The Veteran contends that he has Reynaud's syndrome and frostbite residuals of the hands and feet as a result of his exposure to cold weather while serving in Korea.  Board Hearing Transcript, page 8.  For the reasons set forth below, the Board finds that the Veteran's contentions are not credible. 

With respect to an in-service disease or injury, the Veteran's service treatment records are negative for any complaints or treatment for any cold injury or injury diagnosed as frostbite.  While the record does not contain a separation examination, the Veteran completed a self-report of medical history in June 1970 wherein he denied having any injuries or disabilities other than mumps.  He did not provide any indication of a prior cold injury or any frostbite residuals. 

While the Veteran has alleged that he has experienced frostbite residuals or Reynaud's syndrome since his active duty service, the record contains a June 1974 U.S. Army Reserves retention examination that shows that any potentially referable systems including head, nose, ears, vascular system, upper extremities, feet, lower extremities, skin, and neurologic systems were clinically normal.  Phrased differently, a physical examination revealed no signs or symptoms of a cold injury or frostbite residuals.  The report's section on significant history and summary of defects and diagnoses also contains no reference to frostbite or a cold injury.  Rather than a silent record, there is objective and subjective evidence of no pathology in June 1974.

While the Veteran is competent to report on factual matters of which he has first-hand knowledge (Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), his recollection of in-service events is inconsistent with the evidence contained in the claims folder, including his denial of any cold injury residuals at the time of his separation from service and shortly after his separation from service, as well as a clinical examination which found no cold injury residuals or Reynaud's syndrome.  As such, the Board finds that his description of in-service events unreliable, and therefore, not credible.  Curry, supra. 

During the August 2010 hearing, the Veteran testified that he was initially diagnosed with Reynaud's syndrome in 1998 or 1999 while receiving treatment for throat cancer.  Board Hearing Transcript, page 10.  As such, the Board finds it significant that, while the Veteran filed a claim for VA benefits (squamous cell carcinoma) in February 2003, he did not mention frostbite residuals or Reynaud's syndrome.  If he had been experiencing a disability since 1970 and was diagnosed with frostbite residuals and Reynaud's syndrome in the late 1990s, as he currently contends, in it would appear only logical that he would claim such disability at that time.

Upon review, the record does not contain any reference of an in-service cold injury or frostbite until February 2008.  Moreover, while the Veteran's allegations of an in-service injury have been documented in his VA treatment records, these notations are no different from the statements he submitted in connection with his claim for benefits.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional"). 

The Veteran has not submitted or identified any records describing any complaints or treatment for frostbite or Reynaud's syndrome between his separation and the date he filed his claim.  Nor has VA received any statements from the Veteran's friends and/or family describing continuous problems with his hands and feet.  In this capacity the Board notes that while the Veteran's spouse testified during the August 2010 hearing that her husband had difficulty with his hands, she did not indicate when these problems began.  

While the Veteran testified that he was exposed to combat while on active duty, he has not alleged that his disability is a result of combat, but rather that he experiences frostbite residuals and Reynaud's syndrome as a result of standing guard in cold weather.  Accordingly, the combat presumption is not for application in this case.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  

In any event, the Veteran's allegations of combat exposure are also not credible.  His service personnel records do not indicate that he engaged in combat (i.e., no combat awards or decorations).  Moreover, the Korean War Armistice was signed on July 27, 1953 and, under VA regulations, the Korean War Era ended in January 1955.  38 C.F.R. § 3.2(e) (2013); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  Service personnel records indicate that the Veteran did not arrive in Korea until 1969, fourteen years after the Korean War Era.  As such, his allegations of combat exposure are not credible.

In essence, the Veteran's claim rests of his own contention that he experienced frostbite while in service.  The Board has considered his assertion.  However, in light of the negative service treatment records, the normal self-reports of medical history he completed in June 1970 and June 1974, the normal 1974 examination, and the absence of any documented complaints or treatment for more than 40 years after his separation from service, the Board finds his statements to be not credible, despite his recent allegations of having continuous problems.  

The contemporaneous records are more reliable, in the Board's view, than the Veteran's unsupported assertions of what occurred during service.  The Veteran's statements are self-serving and are unsupported by his service records.  Cartright, supra.  Accordingly, the Board finds the Veteran's statements to be lacking in credibility and probative value.

Based on the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for frostbite residuals and Reynaud's syndrome.  There is no credible evidence that he had frostbite or Reynaud's syndrome during service.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of frostbite to the hands and feet is denied. 

Entitlement to service connection for Reynaud's syndrome is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


